Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 1 of 23 Page ID #:4507



     EDWARD M. ROBINSON (CA Bar 126244)
1    Rachael A. Robinson (CA Bar 313991)
     Lisa Houlé (CA Bar 207303)
2          21515 Hawthorne Blvd, Suite 730
           Torrance, CA 90503
3          Office: (310) 316-9333
           Facsimile: (310) 316-6442
4          eroblaw@gmail.com
5    Attorneys for Defendant
     Edward Yasushiro Arao
6
7
8                             UNITED STATES DISTRICT COURT
9
                          CENTRAL DISTRICT OF CALIFORNIA
10                              WESTERN DIVISION
11
12   UNITED STATES OF AMERICA,                Case No. 18-CR-00121-SJO-2
13               Plaintiff,
                                              DEFENDANT EDWARD
14         v.                                 YASUSHIRO ARAO’S
                                              SENTENCING MEMORANDUM;
15   EDWARD YASUSHIRO ARAO, et al.,           EXHIBITS IN SUPPORT
16               Defendant.
17                                            Hearing Date: March 2, 2020
                                              Hearing Time: 9:00 AM
18                                            Location: Courtroom of the Hon. S.
                                              James Otero
19
20
21
22
23
24
25
26
27
28
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 2 of 23 Page ID #:4508




1
                                     TABLE OF CONTENTS
2
     INTRODUCTION ............................................................................................................ 1
3
     THE PRESENTENCE REPORT ..................................................................................... 3
4
     OBJECTIONS TO THE PRESENTENCE REPORT ...................................................... 3
5
        I.     Application of the Advisory Guidelines .............................................................. 4
6
        II.    Acceptance of Responsibility ............................................................................... 5
7
     18 U.S.C. §3553 ANALYSIS .......................................................................................... 8
8
        I.     Nature and Circumstances of the Offense ............................................................ 9
9
        II.    Personal History and Characteristics.................................................................. 13
10
        III. Promote Respect for the Law ............................................................................. 14
11
        IV. Protecting the Public .......................................................................................... 14
12
        V.     Deterrence .......................................................................................................... 15
13
        VI. Unwarranted Sentencing Disparity .................................................................... 16
14
                   United States v. Gourdikian ........................................................................... 17
15
                   United States v. McGowan ............................................................................. 17
16
                   United States v. Xu ......................................................................................... 18
17
     CONCLUSION .............................................................................................................. 19
18
19
20
21
22
23
24
25
26
27
28
                                                                      ii
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 3 of 23 Page ID #:4509



                                              TABLE OF AUTHORITIES
1
     Cases
2
     Bryan v. United States,
3      524 U.S. 184 (1998) ................................................................................................. 1, 9
4    Gall v. United States,
       552 U.S. 38 (2007) ............................................................................................. 8, 9, 14
5
     Kimbrough v. United States,
6      522 U.S. 85 (2007) ....................................................................................................... 8
7    Nelson v. United States,
       555 U.S. 350 (2009) ..................................................................................................... 5
8
     Tapia v. United States,
9      564 U.S. 319 (2011) ..................................................................................................... 8
10   United State v. Cole,
       622 F. Supp. 2d 632 (N.D. Ohio 2008) ...................................................................... 16
11
     United States v. Booker,
12     543 U.S. 220 (2005) ........................................................................................... 4, 8, 16
13   United States v. Carty,
       520 F.3d 984 (9th Cir. 2008) ........................................................................................ 5
14
     United States v. Fells,
15     78 F.3d 168 (5th Cir. 1996) .......................................................................................... 7
16   United States v. Gourdikian,
       18-cr-00104-SVW ............................................................................................ 1, 17, 18
17
     United States v. Hanson,
18     561 F. Supp. 2d 1004 (E.D. Wis. 2008) ..................................................................... 14
19   United States v. McGowan,
       12-cr-00207-TLN ....................................................................................................... 17
20
     United States v. Miller,
21     22 F.3d 1075 (11th Cir. 1994) ...................................................................................... 7
22   United States v. Rodriquez,
       527 F.3d 221 (1st Cir. 2008) ........................................................................................ 9
23
     United States v. Schultz,
24     917 F. Supp. 1343 (N.D. Iowa 1996) ....................................................................... 6, 7
25   United States v. Wei Xu,
       9-cr-00093-RGK ........................................................................................................ 18
26
     Statutes
27
     18 U.S.C. § 1001 ............................................................................................................ 18
28
                                                                     iii
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 4 of 23 Page ID #:4510



     18 U.S.C. § 3553 ..................................................................................................... passim
1
     18 U.S.C. § 922 ....................................................................................................... passim
2
     26 U.S.C. § 7201 ............................................................................................................ 18
3
     Other Authority
4
     U.S. SENTENCING COMM’N, MEASURING RECIDIVISM: THE CRIMINAL
5      HISTORY COMPUTATION OF THE FEDERAL SENTENCING GUIDELINES
       (May 2004) ................................................................................................................. 15
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                     iv
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 5 of 23 Page ID #:4511




1                                       INTRODUCTION
2          Officer Arao has never denied the fact that he was selling off-roster firearms in
3    legitimate, fully documented private party transfers. He has never contested any fact
4    surrounding those sales or his conduct in those sales. As told to the jury, the only issue
5    that was contested was whether or not the government had proven that Officer Arao
6    had acted “willfully” beyond a reasonable doubt as defined in Bryan v. United States,
7    524 U.S. 184 (1998) when he engaged in a substantial number of these sales for profit.
8    Throughout pretrial litigation, the jury trial, the jury instructions and Officer Arao’s
9    motion for judgment of acquittal pursuant to Rule 29, this was clear. Officer Arao,
10   through counsel, moved to dismiss the counts of the indictment as unconstitutionally
11   vague on its face within the definition provided in the United States Code and as
12   applied to Officer Arao, as well as on the basis that the conspiracy count was
13   duplicitous.
14         Officer Arao also, based on the same legal analysis in the duplicity attack moved
15   pretrial for severance and has, at the Court’s request, briefed this issue post-conviction
16   to highlight the prejudicial spillover effect in the motion to set aside the verdict and
17   grant new trial. Critically, while the government in this case has argued – in rebuttal at
18   trial through analogy and in post-conviction litigation – that Officer Arao’s conduct in
19   engaging in each private party transfer was somehow in itself illegal, in other cases, the
20   government has taken the exact opposite – and legally correct – position that it “does
21   not contend that the defendant violated the law by reselling an off roster firearm. As
22   defendant was not a licensed FFL, he could purchase off roster firearms and sell them
23   directly to the public as a third-party transfer. Defendant could lawfully purchase and
24   lawfully sell an off roster firearm.” (See United States v. Gourdikian, case no. 18-cr-
25   00104-SVW, Government’s Sentencing Position Paper Doc. 35 at 5-6.)
26         It is against this backdrop, as well as the facts that were introduced at trial and,
27   maybe more importantly, the excerpts of Officer Arao’s interview with Agents Hart
28
                                                    1
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 6 of 23 Page ID #:4512




1    and Duncan dated 9/25/17 that were excluded by this Court, that Officer Arao presents
2    this position paper.1
3          Appearing before this Court is a 49-year-old father of three who has dedicated
4    his life to serving the public as a police officer and to serving his family through love
5    and respect for his parents, his wife, and his children. As a result of this prosecution
6    and conviction, Officer Arao has lost the job that he performed selflessly and with great
7    acclaim. His wife has left him as a result of this prosecution, though he remains
8    dedicated to raising, teaching, and loving his young children as their primary caregiver.
9    Officer Arao’s prosecution is part of the government’s effort to prevent law
10   enforcement officers from abusing their position of trust by “knowingly and willfully”
11   selling firearms without a license. The prosecutions of other defendants such as
12   Gourdikian, Xu, and McGowan are examples of the government’s efforts to do so. The
13   government’s charging decision, the evidence presented at his trial, as well as the ATF
14   agent’s undercover attempt to purchase an off-roster handgun from Officer Arao and
15   their considered decision to question him after this undercover attempted purchase, all
16   point directly to the fact that the nature and circumstances of Officer Arao’s conduct
17   are significantly and meaningfully different from those other defendants and call for a
18   downward adjustment for his accepting responsibility and for a sentence of probation.
19   To incarcerate Officer Arao would be unnecessarily punitive and in violation of the
20   Congressional mandate to impose a sentence that is “not greater than necessary”, to be
21   just, to reflect the seriousness of the offense, to protect the public from future crimes of
22   Officer Arao, to provide general and specific deterrence, and to avoid an unwarranted
23   disparity between his sentence and that of other similarly situated defendants.
24
25
26
27          1 Officer Arao objected to the Court’s ruling with respect to the excluded
     excerpts of his interview with Agents Duncan and Hart. (See, e.g. Doc. 240.) Nothing
28   in this paper is intended to waive any arguments on appeal.
                                                   2
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 7 of 23 Page ID #:4513




1                              THE PRESENTENCE REPORT
2          The Probation Office in the Presentence Report (PSR), at Document 316,
3    calculates an advisory guideline sentence of 33 to 41 months. As set forth below,
4    Officer Arao objects to an adjustment not applied in that calculation. For reasons set
5    forth in this memorandum, primarily the nature and circumstances of the offense, as
6    well as Officer Arao’s personal history and characteristics, Officer Arao asks for a
7    variance from the advisory guideline sentence to a sentence of probation. In doing so,
8    Officer Arao joins in the probation office’s recommendation for a downward variance
9    as articulated in paragraph 108 of the PSR.
10                  OBJECTIONS TO THE PRESENTENCE REPORT
11         First, Officer Arao objects to paragraph 15 of the PSR, as the probation office
12   represents that the Offense Conduct set forth in this portion of the PSR was based on,
13   among other things, the “Plea Agreement.” While other co-defendants have entered
14   plea agreements, Officer Arao has not. Critically, Officer Arao was the only defendant
15   in this indictment charged solely with engaging in the sale of firearms without a
16   license. Thus, to the extent that the probation office relied on the plea agreements of
17   others, the information regarding sales to prohibited persons and straw purchase sales
18   has no relevance to Officer Arao.
19         Officer Arao objects to the following information in the Offense Conduct section
20   of the PSR, paragraphs 15-29. Specifically, Officer Arao objects to the language in
21   paragraph 26. Paragraph 26 correctly identifies some of the technical problems with the
22   way in which Ronin Tactical was keeping some of its records. The conclusion in the
23   final sentence of the paragraph, “[d]espite these warnings from ATF in February and
24   March 2017, Arao continued to illegally deal in firearms, and he helped Fernandez,
25   who was also unlicensed to engage in this business[,]” improperly assumes that Officer
26   Arao was placed on notice that his limited and discrete conduct in selling the off-roster
27   firearms had been identified by the auditor as a criminal violation of his and that his
28   continuing to sell these firearms was done in some type of willful fashion.
                                                  3
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 8 of 23 Page ID #:4514




1          Preliminarily, the government made no effort to introduce the auditor’s
2    testimony or the report into evidence at trial. If the auditor’s testimony or report in any
3    way supported the improper conclusion set forth in the last sentence to paragraph 26, it
4    is a certainty that the government would have introduced the report or testimony as
5    evidence of Officer Arao’s willfulness. As the Court stated in the Rule 29 hearing,
6    evidence of willfulness was “certainly a close case” and “not crystal clear.” (Jury Trial
7    Day 5 at 45.) In fact, as evidenced by the report itself as well as the questioning of
8    Officer Arao by Agents Hart and Duncan, the only discussion about any improper sales
9    of off-roster handguns, or any guns for that matter, involved Officer Fernandez. See e.g.
10   Exhibit A pp. 3, 12 (reference to audit). Nothing in the audit report indicated to Officer
11   Arao that he may be in violation of 18 U.S.C. 922(a)(1)(A).
12         Officer Arao further objects to the information set forth in paragraph 28 of the
13   PSR. Both from a conviction standpoint for dealing in firearms without a license, as
14   well as the scope of relevant conduct under U.S.S.G. 1B1.3(a)(1)(B), this information
15   has no relevancy or purpose with respect to convicting or sentencing Officer Arao.
16   Critically, the government in its Opposition to Officer Arao’s Supplemental Motion for
17   New Trial concedes that “this evidence was relevant to certain charges against
18   Fernandez, but not against Arao. If Arao were retried separately, the government
19   would not seek to admit this particular evidence.” (Doc. 323 at 18.)
20         Concerning paragraph 29 of the PSR, Officer Arao joins the probation office in
21   stating that “[t]here is no evidence that Arao had any knowledge of these straw
22   purchases.” This conclusion by the probation office, again, is borne out by the
23   government’s charging decision, the evidence introduced at trial, as well as Officer
24   Arao’s statements to the ATF agents set forth in Exhibit A.
25   I.    Application of the Advisory Guidelines
26         Post-United States v. Booker, 543 U.S. 220 (2005), the United States Sentencing
27   Guidelines are merely advisory and are not only “not mandatory” on this Court but they
28   are not presumed to be reasonable at sentencing. Nelson v. United States, 555 U.S. 350,
                                                 4
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 9 of 23 Page ID #:4515




1    352 (2009) (Emphasis in original). As this Court is aware, “[t]he sentencing court must
2    first calculate the guideline range, and then consider what sentence is appropriate for
3    the individual defendant in light of the statutory sentencing factors, 18 U.S.C. §
4    3553(a), explaining any variance from the former with reference to the latter.” Nelson,
5    555 U.S. at 351. In fact, the advisory sentencing guidelines are only one factor for this
6    Court to consider in sentencing. United States v. Carty, 520 F.3d 984, 991 (9th Cir.
7    2008).
8          The Probation Office, in paragraphs 34-52, recommends the following advisory
9    calculation:
10         (1) Base Offense Level per U.S.S.G. 2K2.1(a)(7): 12
11         (2) Specific Offense Characteristics per USSG 2K2.1(b)(1): 6-level upward
12              adjustment for the number of firearms.
13         (3) Chapter 3 Adjustment per U.S.S.G. 3B1.3: 2-level upward adjustment for
14              Abuse of Position of Trust.
15         This recommended application results in a total offense level of 20 with zero
16   criminal history points, placing Officer Arao in Criminal History Category I, rendering
17   an advisory guideline sentencing range of 33 to 41 months.
18   II.   Acceptance of Responsibility
19         Officer Arao respectfully objects to the recommendation in the Presentence
20   Report that he not receive the Acceptance of Responsibility downward adjustment per
21   U.S.S.G. § 3E1.1(b). (PSR ¶ 32.)
22            In fairness to the probation office, Officer Arao’s argument is based upon the
23   evidence known to the parties and Officer Arao’s position throughout the litigation that
24   the charges against him were unconstitutionally vague as well as unconstitutionally
25   duplicitous. As such, the probation office’s position that Officer Arao pled not guilty
26   and “challenged the factual elements of his guilt at trial” is incorrect. This is one of
27   those “rare” cases in that Officer Arao did not in any way contest the facts of the
28   government’s case or his conduct but merely went to trial to challenge the
                                                5
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 10 of 23 Page ID #:4516




1    government’s ability to prove the essential element of willfulness beyond a reasonable
2    doubt which, in this case, is truly a legal issue.
3          As set forth in Application Note 2 to U.S.S.G. § 3E1.1, “[c]onviction by trial …
4    does not automatically preclude a defendant from consideration for [a reduction for
5    acceptance of responsibility.] In rare situations, a defendant may clearly demonstrate an
6    acceptance of responsibility for his criminal conduct even though he exercises his
7    constitutional right to a trial. This may occur, for example, where a defendant goes to
8    trial to assert and preserve issues that do not relate to factual guilt (e.g. to make a
9    constitutional challenge to a statute or a challenge to the applicability of a statute to his
10   conduct.)” As set forth above, and as reflected in the Docket in this case, Officer Arao’s
11   legal challenges are well-documented and well-preserved. At his first opportunity,
12   when interviewed by Agents Hart and Duncan in September of 2017, Officer Arao
13   described without hesitation why and how he sold the off-roster handguns that are the
14   subject of his conviction for dealing in firearms without a license. Exhibit A pp. 8-9.
15   Importantly, Officer Arao, in accepting his responsibility for the conduct of selling
16   these guns, truthfully described his partner’s involvement in the Ronin Tactical
17   business. Officer Arao made no effort to shift blame or to misleadingly implicate his
18   partner in this conduct. Exhibit A p. 22. In recognition of the seriousness of his
19   conduct, Officer Arao –by persuading his partner – immediately surrendered Ronin
20   Tactical’s Federal Firearm’s License at the direction and request of the interviewing
21   agents.
22         In the case of United States v. Schultz, 917 F. Supp. 1343 (N.D. Iowa 1996), a
23   district court for the Northern District of Iowa held that the defendant’s case presented
24   one of the rare circumstances where the Sentencing Guidelines reduction for
25   acceptance of responsibility was warranted despite the fact that the defendant exercised
26   his right to jury trial. As with Schultz, Officer Arao’s sentencing “demonstrates the
27   painful and Hobsonian tension created by the United States Sentencing Guidelines
28   between a criminal defendant's most precious constitutional right, the Sixth
                                                6
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 11 of 23 Page ID #:4517




1    Amendment right to trial by jury, and his or her efforts to obtain a reduction in sentence
2    for ‘acceptance of responsibility.’” Id.
3            Relying on United States v. Miller, 22 F.3d 1075 (11th Cir. 1994) and other
4    similar cases, the Schultz court found that when a defendant truthfully admits the
5    conduct comprising the offense, but acknowledges that he did not understand the legal
6    consequences of that conduct, an acceptance reduction is appropriate. 917 F. Supp. at
7    1352-1354. Critically, in distinguishing other cases from Schultz, the district court
8    noted the importance of admitting the “conduct that was the factual basis for the
9    offense.” Id. (Emphasis in original.) The Schultz court also noted that the defendant was
10   forthcoming with investigators prior to trial. Id. at 1346. Moreover, the Schultz court
11   addresses how acceptance of responsibility can apply even when the factual aspects of
12   the requirement are inextricably intertwined with the legal question. Id. at 1355.
13   Similarly, here, Officer Arao admitted all of the conduct that was the factual basis for
14   the offense, was forthcoming with investigators, and his defense relied solely on the
15   fact that he did not understand the legal consequences of that conduct.
16         The Fifth Circuit in United States v. Fells, 78 F.3d 168 (5th Cir. 1996) vacated a
17   sentence and remanded the matter to the district court for resentencing. The Fifth
18   Circuit found that defendant’s venue challenge, where the defendant did not challenge
19   the government’s position that he was a felon in possession of a firearm, was precisely
20   the type of “challenge to the applicability of a statute to his conduct” that Application
21   Note 2 to U.S.S.G. § 3E1.1 contemplated. Like the appellant in Fells, Officer Arao has
22   – from the start of this litigation – never challenged his sales of the relevant off-roster
23   firearms through private party transfers and has only challenged the applicability of 18
24   U.S.C. § 922(a)(1)(A) to his conduct and the manner in which he was indicted. The
25   Fifth Circuit in Fells directed the sentencing court on remand to consider as much as a
26   three-level reduction for acceptance of responsibility “given due consideration to
27   Comment 2 of the guidelines.” 78 F.3d at 172.
28
                                                    7
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 12 of 23 Page ID #:4518




1            As such, Officer Arao requests that this Court recognize his acceptance of
2    responsibility, taking note of his constitutional challenges to the statutes in the
3    indictment and the charges and the nature of the indictment as applied to him, and grant
4    him a 3-level downward adjustment per U.S.S.G. § 3E1.1(b). With this, Officer Arao’s
5    total offense level is 17, which in Criminal History Category I recommends an advisory
6    sentencing range of 24-30 months.
7                                  18 U.S.C. §3553 ANALYSIS
8            Probation Officer Cassulo, in paragraph 108 of the PSR identifies factors in
9    mitigation from Officer Arao’s history and characteristics that support a downward
10   variance. Respectfully, the Probation Office indicates that these factors in mitigation
11   “are not considered or may not be adequately considered by the guidelines.” (PSR ¶
12   108.)
13           To be safe and clear, counsel for Officer Arao asserts definitively that these
14   arguments are in support of a downward variance, not a downward departure. The
15   standard governing a variance under 18 U.S.C. § 3553(a) is legally and practically
16   different from the heightened standard for departure under the mandatory guidelines
17   pre-Booker, 543 U.S. 220. As set forth in Gall v. United States, 552 U.S. 38, 47 (2007),
18   a court does not need to find “extraordinary circumstances” to find that a variance is
19   warranted under one of the § 3553(a) factors.
20           18 U.S.C. § 3553(a) requires that a sentencing court impose a sentence that is
21   “sufficient but not greater than necessary” to achieve the goals of sentencing.
22   Kimbrough v. United States, 522 U.S. 85, 90 (2007). The sentencing factors in 18
23   U.S.C. § 3553(a)(2) must be viewed against the backdrop of the nature and
24   circumstances of the offense as well as Officer Arao’s personal history and
25   characteristics. The sentencing factors, which must be analyzed against the parsimony
26   clause of 18 U.S.C. § 3553(a) represent the major sentencing considerations of
27   “retribution, deterrence, incapacitation, and rehabilitation.” Tapia v. United States, 564
28   U.S. 319, 325 (2011). While the Guideline sentencing Range is a “starting point and
                                                8
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 13 of 23 Page ID #:4519




1    initial benchmark,” the Guidelines are not the sole, nor even the first among the factors
2    that Congress has commanded the court to apply pursuant to Section 3553(a). Gall, 552
3    U.S. at 49. Instead, in reaching a decision on what constitutes an appropriate sentence,
4    the district court should “consider all relevant factors” and “construct a sentence that is
5    minimally sufficient to achieve the broad goals of sentencing.” United States v.
6    Rodriquez, 527 F.3d 221, 228 (1st Cir. 2008) (emphasis supplied.)
7       I. Nature and Circumstances of the Offense
8          Officer Arao engaged in the sale of off-roster handguns in a manner dictated by
9    California and federal law, that, in his opinion, was in full compliance with those laws.
10   As the Court heard at trial, and as set forth in Exhibit A, Officer Arao made sure that
11   each one of the transfers and sales conducted by and through Ronin Tactical and
12   Officer Arao properly identified the recipient of the off-roster handgun. Officer Arao
13   never made any effort whatsoever to hide his identify, to circumvent the mandated
14   waiting period designed to give the California and federal authorities the time necessary
15   to verify the background of the purchaser, and always made certain before the transfer
16   took place that the purchaser had properly obtained his firearm safety card. These
17   actions by Officer Arao support the government’s decision not to charge him with the
18   straw purchase crimes or the sales to prohibited persons crimes that were brought
19   against the co-defendants in this indictment. It must be noted that in California, a
20   private party transfer requires as much or more vetting of the purchasers and
21   documentation of that sale as any sale made by a federally licensed firearm dealer.
22   There is nothing nefarious about the private party sales in which Officer Arao engaged.
23   It is merely the number of off-roster firearms that were otherwise lawfully sold and
24   documented that triggers the application of 18 U.S.C. § 922(a)(1)(A). The only way
25   that Officer Arao can be criminally responsible for the sales that he made for profit is if
26   the government proves beyond a reasonable doubt that he acted willfully, as defined in
27   Bryan.
28
                                                   9
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 14 of 23 Page ID #:4520




1          Attached to this memorandum as Exhibit A is the transcript of Officer Arao’s
2    interview in September 2017 with Agents Hart and Duncan. This interview of Officer
3    Arao took place approximately two months after Agent Duncan, in an undercover
4    capacity, attempted to purchase an off-roster handgun from Officer Arao. As the
5    interview makes clear, the reason for the Agent’s follow up with Officer Arao was that
6    post-undercover attempt, the Agents did not believe that Officer Arao knew that his
7    conduct was unlawful. See Exhibit A pp. 41-42. As presented to this Court, the sale was
8    not completed because Officer Arao insisted, as he did with every single sale and
9    transfer conducted by Ronin Tactical, that he could not consummate the sale until the
10   purchaser, Agent Duncan, pass the background check and return with the required
11   proof of residency and successful completion of the firearm safety test – all mandated
12   by California law.
13         Unlike other defendants who are referenced in this memorandum in the 18
14   U.S.C. § 3553(a)(6) analysis, there was no evidence presented to these agents either
15   from the audit or this undercover attempted purchase that Officer Arao was knowingly
16   and intentionally violating any firearms law, particularly selling to prohibited persons
17   or making efforts to sell an unregistered handgun or a gun sale to a purchaser who had
18   not been properly vetted by both California and federal authorities.
19         Both Agents told Officer Arao that the reason for their meeting in September
20   2017 was to get further information on how Officer Arao and Ronin Tactical were
21   conducting business. The transcript sets forth a conversation where it appears that all
22   three participants labored under a misunderstanding of both federal and California gun
23   laws. For instance, the Agents repeatedly informed Officer Arao that, despite the fact
24   that Ronin Tactical, where Officer Arao was president, had an FFL, he needed a license
25   as an individual to properly sell the relevant off-roster handguns. Officer Arao told the
26   Agents that he had a license, mistakenly believing that Ronin Tactical’s license covered
27   him as an individual. Exhibit A p. 9. The Agents also informed Officer Arao that the
28   private party transfers between Officer Arao and the buyers likely were misdemeanors
                                                 10
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 15 of 23 Page ID #:4521




1    but the Agents also indicated that they were unfamiliar with California law.
2    Importantly, as argued throughout this entire litigation, the ATF, in Trial Exhibit 185,
3    misstates the law concerning these transfers of off-roster handguns, and there was
4    nothing illegal at all with Officer Arao’s individual private party transfers. Again, the
5    only illegality is the number of sales and transfers by Officer Arao done for profit.
6          Given the above, the evidence set forth in Exhibit A sheds light on the nature and
7    circumstances of this offense, particularly with respect to examining factors such as
8    respect for the law, future dangerousness, and unwarranted disparity. At page 41 of the
9    transcript, when Agent Duncan is discussing his unsuccessful undercover purchase, the
10   following back and forth occurred:
11         Agent Duncan: “[a]fter I came in here, when I went back, I said, ‘you know
           what? My opinion on this is that I don’t think he thinks it’s that big of a deal.
12         I don’t think he even realizes …”
13         Officer Arao: “I didn’t even know. I, I thought it was … ‘cause I was, I guess
           I was so focused on the freakin’ California part -”
14
           Agent Duncan: “and that’s why I’m – yeah.”
15
           Officer Arao: “where the roster didn’t matter, and then I was just able to
16         purchase them and do that shit. Otherwise I would’ve never done this shit.”
17         Agent Duncan: “No, yeah –”
18         Officer Arao: “and I didn’t even know”
19         Agent Duncan: “And that’s why I went, and you know, I just, I told them that.
           And, uh, that I didn’t, I didn’t think you were, you know, uh like I said, didn’t
20         think it was that big of a deal. Or just didn’t even know, so.”
21         Officer Arao: “yeah.”
22         Agent Duncan: “And that’s why we wanted to keep it like this. Um, I can tell
           you there’s – it – there’s probably a bunch of – I’m not – you know, I don’t
23         keep up to date with all the different CAL DOJ things but I’m sure there’s a
           bunch of CAL DOJ things too. I, I know that there’s some – it, it looks like,
24         uh, there’s probably some misdemeanors involved every time you do the
           whole, these private party transfer things.”
25
           Officer Arao: “Really?”
26
           Agent Duncan: “Um. So, it’s just things that you have to really careful with.
27         And, uh, I just think that’s – that, I think that it would be the beast route for
           you, is just to surrender your license.”
28
                                                  11
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 16 of 23 Page ID #:4522




1    Exhibit A p. 41-42.
2          In that same transcript, where Officer Arao and Agents Duncan and Hart were
3    discussing the private party transfers of the off-roster handguns, Agents Duncan and
4    Hart discuss Officer Arao’s belief that because he was compliant with California law
5    his conduct was legal. In that same discussion, the following occurred:
6
           Agent Hart: “so that’s where, that’s where the trouble is at. Do you
7          understand? Or do you want me to …”
8          Officer Arao: “Yeah. Kind of …”
9          Agent Hart: “It’s kind of hard. I, I – our general council is the one that – this,
           this is well above us. Law enforcement agencies all the way –”
10
           Officer Arao: “Yeah. All right.”
11
           Agent Hart: “Our, our division, our general council in DC …”
12
           Officer Arao: “Okay.”
13
           Agent Hart: “Have gone through this. And that’s the, that’s the”
14
           Officer Arao: “That’s – okay. So that’s what the federal laws are saying?”
15
           Agent Hart: “Yes.”
16
     Exhibit A p. 20.2
17
18         Moreover, in corroboration of the government’s decision to not charge Officer
19   Arao with engaging in straw purchases or selling to prohibited persons, when asked
20   about whether or not Officer Arao had any suspicious about any of his purchasers, he
21   said the following: “generally, I, I want to get a feel for the person who owns, is getting
22   a gun … ‘cause you know, I’m, I’m working lawfully. I’m not trying to get, hand over
23   some to somebody that I don’t really trust.” Exhibit A at p. 13.
24         Finally, it was never established why these handguns were off-roster. The
25   government agreed at trial that this issue was irrelevant, but the reason why a weapon is
26   off-roster in California is either because it does not pass California safety and
27
          2 At trial, Agent Hart testified that he did not lie to Officer Arao in that
28   September 2017 interview. See Jury Trial Day 3 at pp.183-184.
                                                   12
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 17 of 23 Page ID #:4523




1    functionality tests or the costs of those tests, given the small volume of sales of these
2    handguns, is too prohibitive.
3    II.   Personal History and Characteristics
4          In PSR paragraphs 61 through 84, the probation office details Officer Arao’s
5    commendable personal history and characteristics. Attached hereto as Exhibit B are
6    heartfelt letters from fellow police officer and friend Raul A. Alarcon and Officer
7    Arao’s parents Yuji and Miyako Arao. Officer Alarcon and Officer Arao’s parents
8    describe what a decent, hard-working police officer and father Officer Arao is. His
9    parents detail the pain that Officer Arao has suffered from this prosecution and
10   conviction, which caused him to lose his wife and career.
11         Officer Arao, in Exhibit A, tells the ATF agents how he would never have sold
12   these firearms had he known that it would jeopardize his career. Exhibit A, p. 42, 44.
13   Officer Arao was an extraordinary police officer for Gardena Police. In paragraph 83 of
14   the PSR, his awards and commendations are outlined. These award and commendations
15   come from a variety and sources, such as the FBI, the California Senate, the Los
16   Angeles County Sherriff’s Department, the Los Angeles County District Attorney’s
17   Office, and the United States Congress, among others. (PSR ¶ 83.) They accurately
18   reflect a man who dedicated his life to protecting and serving all of us. It is a terrible
19   shame that as a result of this conviction all of that is gone.
20         It is these characteristics of Officer Arao as well as his family’s circumstance and
21   community support that the probation office relies upon in recommending a downward
22   variance. The probation office also identifies the fact that he has suffered deeply by
23   losing his cherished position in law enforcement as further reason for a downward
24   variance. These history and characteristics, in combination with the nature and
25   circumstances of the offense, when applied to the parsimony clause of 18 U.S.C. §
26   3553(a), when sought to promote the factors of sentencing, call for a probationary non-
27   custodial sentence.
28
                                                   13
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 18 of 23 Page ID #:4524




1    III.   Promote Respect for the Law
2           The requirement that a sentence promote respect for the law and provide just
3    punishment is tied directly to who Officer Arao is per the mandate of 18 U.S.C. §
4    3553(A)(1). Clearly, an offense is less serious and therefore deserving of a reduced
5    punishment if the defendant’s motives were not reprehensible. Where, like in this case,
6    given Officer Arao’s commitment to abide by the federal and California laws dedicated
7    to keeping firearms out of the hands of the wrong people, as well as his, and the
8    Agents’ misunderstanding, due to the complexity, of the interplay between state and
9    federal laws regarding private party transfers, credence must be given to Officer Arao’s
10   statement that, had he known there was any illegality, he never would have engaged in
11   these sales and never would have jeopardized his family or his beloved law
12   enforcement career. Because of this, it is not necessary to incarcerate him to promote
13   respect for the law or to provide just punishment. As the United States Supreme Court
14   said in Gall, approving the district court’s conclusion, “a sentence of imprisonment
15   may work to promote not respect but derision of the law if the law is viewed as merely
16   a means to dispense harsh punishment without taking into account the real conduct and
17   circumstances involved in sentencing.” 552 U.S. at 54. To sentence Office Arao to
18   prison would, as the Supreme Court noted, show disrespect for the law and would be
19   unjustifiably and unreasonably harsh.
20   IV.    Protecting the Public
21          18 U.S.C. § 3553(a)(2)(C) requires this Court to consider the need for the
22   sentence imposed to protect the public from further crimes of Officer Arao. The need to
23   protect the public from further crimes of Officer Arao is easily measured. Where it is
24   obvious that no incarceration is needed for public protection, sentencing judges should
25   impose probation or below guideline sentences in light of this purpose. See United
26   States v. Hanson, 561 F. Supp. 2d 1004, 1010 (E.D. Wis. 2008).
27          The Sentencing Commission has engaged in empirical studies concerning what
28   factors affect recidivism generally. These factors include age, employment, education,
                                                  14
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 19 of 23 Page ID #:4525




1    family support, the nonviolent nature of the offence, and whether this offence
2    represents the first conviction. See U.S. SENTENCING COMM’N, MEASURING
3    RECIDIVISM: THE CRIMINAL HISTORY COMPUTATION OF THE FEDERAL
4    SENTENCING GUIDELINES (May 2004). The Commission in its study found that
5    “recidivism rates decline relatively consistently as age increases [and defendants] over
6    the age of 40 … exhibit markedly lower rates of recidivism in comparison to younger
7    defendants.” Officer Arao is 49 years-old with absolutely no criminal history.
8          It is hard to imagine the need to punish Officer Arao in any way to protect the
9    public from further crimes of his. The nature of this offense, his immediate surrender of
10   Ronin Tactical’s FFL, his distinguished and spotless career as a law enforcement
11   officer, the technical “non-nefarious” nature and circumstances of the crime, and his
12   spontaneous exclamation that, had he known that there was anything illegal about this
13   conduct, he never would have done it, rings absolutely true when viewed against who
14   he is. Any incarceration, would be “greater than necessary” to protect the public from
15   the nonexistent possibility that Officer Arao would commit any further crimes.
16   V.    Deterrence
17         18 U.S.C. § 3553(a)(2)(B) requires that the Court consider the need for the
18   sentence imposed to afford adequate deterrence to criminal conduct. While this Court
19   must consider both general and individual deterrence, two very important examinations
20   of the concepts must be considered. First, the anecdotal notion that longer sentences
21   have a greater general deterrent effect is belied by empirical and academic findings.
22   The United States Sentencing Commission has found that “[t]here is no correlation
23   between recidivism and Guidelines’ offense level. Whether an offender has a low or
24   high Guideline offense level, recidivism rates are similar. While surprising at first
25   glance, this finding should be expected. The Guidelines’ offense level is not intended or
26   designed to predict recidivism.” See U.S. SENTENCING COMM’N, MEASURING
27   RECIDIVISM: THE CRIMINAL HISTORY COMPUTATION OF THE FEDERAL
28
                                                  15
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 20 of 23 Page ID #:4526




1    SENTENCING GUIDELINES, at 15 (2004). To sentence Officer Arao to a term of
2    imprisonment to deter the community is unnecessary and wrong.
3          The second, and more relevant consideration deals with the tension between
4    general and individual deterrence. In a case like this, where Officer Arao poses no risk
5    of reoffending, it is not right, given the individualized nature of sentencing, to imprison
6    him to set an example for others. As the district court stated in United State v. Cole, 622
7    F. Supp. 2d 632 (N.D. Ohio 2008), “[g]eneral deterrence uses a utilitarian calculation,
8    subjecting defendants to longer periods of incarceration than retribution requires to
9    ‘send a message’ to other potential offenders. Inherent in this general deterrence
10   calculation is a tension between individual dignity and societal good, begging the
11   question: Is it ethical to impose a greater-than necessary punishment upon an individual
12   criminal defendant to protect society at large?” Officer Arao does not need to be
13   incarcerated. As set forth in the nature and circumstances of the offense, and
14   particularly when compared to other defendants as detailed in the section of this
15   memorandum concerning unwarranted disparity, his repeated private party transfer
16   sales appear to be the product of his, and many others’, lack of understanding of the
17   complex firearm laws surrounding private party transfers and federal licensing
18   requirements. To make an example out of him, based upon a misguided notion that
19   others would not commit firearm crimes is contrary to the individualized sentencing
20   requirements resurrected post-Booker and calls into question the ethics of this type of
21   sentencing as identified by the district court in Cole.
22   VI.   Unwarranted Sentencing Disparity
23         18 U.S.C. § 3553(a)(6) states that one of the factors in sentencing to which the
24   parsimony clause applies is Officer Arao’s sentence must be one that will “avoid
25   unwarranted sentence disparities among defendants with similar records who have been
26   found guilty of similar conduct.” Three law enforcement officers have been recently
27   sentenced for, among other things, violations of 18 U.S.C. § 922(a)(1)(A), selling
28   firearms without a license. Despite the fact that each one of these defendants engaged
                                                   16
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 21 of 23 Page ID #:4527




1    in behavior that is qualitatively different in its criminality, each one received a sentence
2    that is significantly lower than the advisory guideline range set forth in Officer Arao’s
3    Presentence Report.
4                United States v. Gourdikian
5          In the case of United States v. Vasken Gourdikian, 18-cr-104-SVW, Judge
6    Wilson sentenced Officer Gourdikian to a term of 12 months and 1 day in custody.
7    Importantly, Officer Gourdikian was charged with and held accountable for violations
8    of 18 U.S.C. § 922(a)(1)(A), dealing without a license, and making a false statement
9    during the purchase of a firearm in violation of 18 U.S.C. § 922(a)(6). Notably,
10   Gourdikian received an 8-level upward adjustment for having sold more than 100
11   firearms and, unlike Officer Arao, Gourdikian made it clear through a series of
12   messages with a Calguns.net user that he was fully aware of the federal laws that he
13   violated. (Doc. 35 at 5-6.) Interestingly, the government correctly uses Gourdikian’s
14   statements as evidence of his willfulness and draws the critical distinction between his
15   willfulness and the mere reselling of off-roster firearms. The government concedes this
16   critical distinction, stating that “the government does not content that the defendant
17   violated the law by reselling an off roster firearm. As defendant was not a licensed
18   FFL, he could purchase off roster firearms and sell them directly to the public as a
19   third-party transfer. Defendant could lawfully purchase and lawfully sell an off roster
20   firearm.” (Doc. 35 at p. 6-7.) To sentence Officer Arao to a term greater than
21   Gourdikian’s, given the above, would be an unjustified and unwarranted disparity in
22   sentence rendering Officer Arao’s sentence unreasonable.
23               United States v. McGowan
24         In the case of United States v. McGowan, 12-cr-00207-TLN, the district court
25   sentenced to Sheriff McGowan to a term of 18-months imprisonment. Again, like
26   Gourdikian, McGowan had engaged in criminal conduct far more egregious than that of
27   Officer Arao. McGowan, in addition to selling firearms without a license, assembled a
28   high-capacity 25-round magazine which he then sold to an undercover agent where he
                                              17
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 22 of 23 Page ID #:4528




1    told the undercover agent that he sale was unlawful, which it was, and he instructed that
2    undercover agent to “stick [the magazine] in [his] car right now” to avoid detection.
3    (Gourdikian Doc. 39 at 12-13.) McGowan additionally sold a .50 caliber firearm, and
4    during the transaction to the undercover agent, McGowan clearly and accurately
5    explained to the undercover agent that it is a violation of federal law to engage in the
6    business of selling firearms. Id. McGowan also lied to the police and was not
7    cooperative during the investigation. Again, Officer Arao’s conduct was entirely
8    different from McGowan’s. On top of the fact that Officer Arao made every effort to
9    comply with the federal and California laws to protect the public, he was immediately
10   cooperative with the ATF agents – he immediately surrendered Ronin Tactical’s FFL.
11   For obvious reasons, any sentence that is close to McGowan’s would violate both 18
12   U.S.C. § 3553(a)(6) and, most importantly, the sentencing mandate.
13               United States v. Xu
14         Lastly, in the case of United States v. Wei Xu, 19-cr-00093-RGK, Judge Klausner
15   imposed an 18-month sentence. Watch Commander Xu was charged with false
16   statements in violation of 18 U.S.C. § 1001(a), dealing firearms without a license in
17   violation of 18 U.S.C. § 922(a)(1)(A), possession of an unregistered firearm in
18   violation of 26 U.S.C. § 5861(d), and willfully attempting to evade tax in violation of
19   26 U.S.C. § 7201. As with Gourdikian and McGowan, Xu’s conduct was significantly
20   different and more egregious than Officer Arao’s. As a Watch Commander for Customs
21   and Border Patrol, Xu was required to file statements with the government that were
22   directly related to obvious security concerns about his foreign financial interests and
23   contacts. Xu lied about that. He also possessed a firearm that should have been, but was
24   not, registered pursuant to the National Firearm Act and he evaded $197,000 in taxes
25   by lying on his federal returns. Xu’s base offense level for possessing the unregistered
26   firearms under U.S.S.G. § 2K2.1(a)(5) was 18. This base offense level, which is 50%
27   higher than Officer Arao’s, represents at a minimum, the Sentencing Commission’s
28   belief that his conduct was that much more serious than Officer Arao’s. It goes without
                                                18
Case 2:18-cr-00121-PSG Document 336 Filed 02/18/20 Page 23 of 23 Page ID #:4529




1    saying that lying to superiors in a security questionnaire about foreign contacts and
2    finances is dangerous conduct when you are a Watch Commander for Customs and
3    Border Patrol. To restate the obvious, Officer Arao did absolutely nothing like this. In
4    fact, every sale that he facilitated through Ronin Tactical complied with the federal and
5    California laws designed to identify the purchaser, vet them for security concerns, and
6    ensure that possession of a handgun is traceable. His conduct was the exact opposite of
7    Xu’s.
8            It is understandable that Xu and McGowan needed to be punished for their
9    efforts to knowingly and willfully break the law and jeopardize the safety of the public.
10   Gourdikian’s conduct is different in that he knowingly violated the law as well, and
11   proceeded to lie about it. Officer Arao does not need to be incarcerated to address the
12   concerns expressed in the factors of sentencing. He is different from these defendants.
13   Any incarceration would amount to an unwarranted disparity and would be
14   unreasonable.
15                                         CONCLUSION
16           For the reasons set forth above, as well as those set forth in the record of this
17   case, counsel for Officer Arao respectfully requests that this Court impose one year of
18   probation with an appropriate amount of community service.
19
                                                     Respectfully submitted,
20
21
22
23   DATED: February 18, 2020                 By /s/ Edward M. Robinson
                                              Edward M. Robinson
24                                            Rachael A. Robinson
                                              Lisa Houlé
25
26                                            Attorneys for Defendant

27
28
                                                    19
